188 F.3d 217 (3rd Cir. 1999)
CECIL HANKINS, Appellantv.CITY OF PHILADELPHIA; AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES; AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES DISTRICT COUNCIL 47, LOCAL 2187
No. 98-1327
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
September 23, 1999

NOTE:  SEE 189 F.3d 353.
Before: BECKER, Chief Judge, SLOVITER, MANSMANN, GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, McKEE and COWEN, Circuit Judges.

BY THE COURT:

1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court vacate the opinion and judgment filed August 18, 1999 and list the above for rehearing en banc at the convenience of the Court.